Citation Nr: 0518889	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  02-21 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to an increased evaluation for residuals of a 
shell fragment wound (SFW) of the right pleural cavity, 
currently rated 20 percent disabling.

2. Entitlement to an increased evaluation for residuals of a 
SFW involving muscle group I, currently rated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan



INTRODUCTION

The veteran served on active duty from January 1943 to August 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 RO decision which denied 
an increase in a 20 percent rating for residuals of a SFW of 
the right pleural cavity and denied an increase in a 10 
percent rating for residuals of a SFW involving muscle group 
I. The veteran submitted a notice of disagreement with this 
decision, which was received later that month. The statement 
of the case was issued in May 2002 in response to a January 
2002 communication from the veteran. 

The Board remanded this case to the RO for further 
development in January 2004.  It is now before the Board for 
further appellate consideration.


It is also noted that the veteran is also seeking service 
connection for disabilities affecting the thoracic and 
lumbosacral spinal segments.  This issue has not been 
developed and certified for appeal and is referred back to 
the agency of original jurisdiction for all appropriate 
action.  

In June 2005, the Board granted a motion to advance this case 
on its docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

The veteran's representative has argued that the claims 
should be remanded so that the veteran could be afforded 
additional examinations.

The veteran was last afforded a VA examination of his shell 
fragment wound to the right shoulder (muscle group I) in 
October 1996.  Ranges of shoulder motion were not reported.  
Review of the record indicates treatment in recent years for 
worsening pain and stiffness in the right shoulder with 
calcified tendonitis and degenerative arthritis noted in the 
shoulder area reported on x-ray.  Thus, given the time period 
since the veteran's most recent examination, evidence of 
ongoing treatment, and the veteran's complaints of increased 
severity of his right shoulder wound disability, a current 
examination is warranted. The Board notes that the veteran is 
entitled to a new VA examination where there is evidence that 
the condition has worsened since the last examination. 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

In regard to the veteran's claim for an increased rating for 
the residuals of his wound to the pleural cavity, this 
disability can be rated on the basis of the General Rating 
Formula for Restrictive Disease, 38 C.F.R. § 4.97, Diagnostic 
Code 6843 (2004).  The veteran's disability has been 
evaluated under the former provisions of 38 C.F.R. § 4.97, 
Diagnostic Code 6618 (1996).  The current examination reports 
do not contain all the findings needed to evaluate the 
disability under the old criteria.

In view of the above, this case is REMANDED for the following 
action:  

1.  Afford the veteran an orthopedic 
examination to determine the current 
severity of his service-connected right 
shoulder disability.  The claims folder 
must be made available to the examiner. 
The examiner should indicate that the 
claims folder has been reviewed.

Examiner should report the ranges of 
right shoulder motion in degrees. The 
examiner should also specify whether 
there is additional limitation of motion 
due to pain, weakness, excess 
fatigability, or incoordination. The 
additional limitation due to these 
factors should also be expressed in 
degrees of additional loss.  

In addition the examiner should 
characterize the muscles affected by the 
shell fragment wound, and should describe 
the size, location, and symptomatology of 
any associated scars.

2.  Afford the veteran an examination for 
thoracic cavity injuries.  The examiner 
should report whether there is pain in 
the chest and dyspnea on moderate or 
slight exertion, adhesions of the 
diaphragm with excursions restricted, 
moderate myocardial deficiency, thickened 
pleura, restricted expansion of the lower 
chest, compensating contrlateral 
emphysema, deformity of the chest, 
scoliosis, hemoptysis at intervals; 
tachycardia, cyanosis on slight exertion, 
or poor response to exercise.

These findings are needed to evaluate the 
veteran's disability in accordance with 
the rating schedule.

3.  After ensuring that the examination 
reports contain the requested findings, 
re-adjudicate the issues on appeal.  If 
any claim is not fully granted, issue a 
supplemental statement of the case.  The 
case should then be returned to the 
Board, if otherwise appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




